Citation Nr: 1012006	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  08-26 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral corneal 
abrasion with uveitis.

2. Entitlement to service connection for a right hand 
disorder.

3.  Entitlement to an initial compensable rating for service-
connected right ankle disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1995 to June 2001 
and from March 2002 to August 2007.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in September 
2007 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

In March 2009, the Veteran testified at a personal hearing 
before the undersigned, sitting at the RO.  A transcript of 
the hearing is associated with the claims file.

The Veteran also submitted additional evidence consisting of 
private orthopedic treatment records.  See 38 C.F.R. § 
20.1304 (2009).  The Board notes that the Veteran waived 
agency of original jurisdiction (AOJ) consideration of this 
evidence.  Id.  Therefore, the Board may properly consider 
this evidence in rendering its decision.

The issues of entitlement to service connection to a left 
ankle and left knee disability have been raised by the 
record, but have not been adjudicated by the AOJ.  Therefore, 
the Board does not have jurisdiction over them, and they are 
REFERRED to the AOJ for appropriate action.  

The issues of entitlement to service connection for a right 
hand disorder and an initial compensable rating for service-
connected right ankle disability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The medical evidence of record does not demonstrate the 
presence of a current disability of either the right or left 
eye.


CONCLUSION OF LAW 

The criteria for service connection for bilateral corneal 
abrasion with uveitis have not been met.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Merits of the Claim

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.  Under section 3.303(b), an alternative method of 
establishing the second and/or third Caluza element is 
through a demonstration of continuity of symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See Savage, 10 Vet. App. at 
495-96; Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection).

The Veteran contends that he has a disorder of his eyes that 
is a result of surgery on his eyes during service.  The 
Veteran states that he suffered a corneal tear and 
experiences chronic dryness and irritation of his eyes.  
Thus, he argues that service connection is warranted for a 
bilateral eye disorder. 
Service treatment records show that the Veteran was pre-
screened for corrective vision surgery in June 2003; 
refractive error in the form of hypermetropia and astigmatism 
were documented.  In February 2004, he was afforded 
photorefractive keratectomy of both eyes.  Post-operative 
records reveal no specific complaints or complications, save 
a report of double vision in the left eye in late March 2004, 
approximately two weeks after the surgery.  In May 2004, he 
reported that his eyes/vision were "perfect," corneal 
clarity was observed to have no defect, and he was returned 
to duty.  The Veteran's vision was corrected to 20/15 
bilaterally.  

No complications or adverse residuals of this surgery were 
documented in subsequent service treatment records.  From 
September 2005 to October 2005, the Veteran was treated for 
viral conjunctivitis.  The Board notes that the differential 
diagnosis for the Veteran's complaints at that time was 
corneal erosion with uveitis; however, the ultimate diagnosis 
was viral conjunctivitis.  Thus, service treatment records do 
not reflect the corneal tear the Veteran has described.  
Further, the viral conjunctivitis was not associated with the 
Veteran's surgery by the treatment provider.  Subsequent 
annual physical examinations and the Veteran's separation 
examination document the surgery, but do not show any 
subjective complaints with respect to the eyes or any 
clinical findings.  In fact, a January 2006 annual 
examination specifically states that there were zero adverse 
symptoms associated with the surgery.  

Moreover, despite the Veteran's contentions, post-service 
treatment records are devoid of reference to a disorder of 
the eyes.  The Veteran has said that a private optometrist 
indicated that the Veteran had a lot of scar tissue at the 
back of his eyes and also opined that the current complaints 
were related to the surgery in service; however, the Veteran 
has not supplied any document from that doctor that reflects 
that opinion or that clinically documents the Veteran's 
claimed symptoms.  At his hearing, the Veteran testified that 
an April 2008 private eye examination was from that doctor, 
but the treatment record shows no specific complaints, and 
the only abnormality noted was astigmatism.  

The Board acknowledges the Veteran's testimony that the April 
2008 provider refused to provide a nexus opinion to service 
because he did not want to get involved; however, the Board 
would expect that the optometrist would document the 
Veteran's purported complaints and symptoms and his or her 
own clinical findings accurately as those facts are essential 
to providing appropriate eye care to the Veteran.  Thus, the 
Board concludes that the record does not demonstrate that the 
Veteran has a current diagnosis of a disorder of the 
bilateral eyes that may be service-connected.  Where there is 
no disability, there can be no entitlement to compensation. 
 See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).   

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., eye irritation.  See Washington 
v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  However, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the question of diagnosis 
and causation.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Thus, the Veteran is competent to describe the eye symptoms 
he considers to be a disability; but he is not competent to 
assign a diagnosis to those symptoms or relate such symptoms 
to his surgery.  Service connection requires (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  Here, neither the criterion of a current 
disability nor nexus to service have been met.  Accordingly, 
service connection for bilateral corneal erosion with uveitis 
is not warranted. 

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as there is no competent and 
probative evidence in favor of the Veteran's claim, the 
preponderance of the evidence is against the claim for 
service connection for a bilateral eye disorder.  Therefore, 
the benefit of the doubt doctrine is not applicable in the 
instant appeal, and his service connection claims must be 
denied.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 
4.7. 



II. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claims, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 
Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the Court of Appeals for Veterans Claims 
(Court) held that VCAA notice requirements also apply to the 
evidence considered in determinations of the degree of 
disability and effective date of the disability once service 
connection has been established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the Veteran was provided with VCAA 
notice in May 2007 as part of the Benefits Delivery at 
Discharge (BDD) program.  
The Board observes that a copy of the BDD notice is not of 
record and that the exact information provided in the BDD 
notice is not otherwise specified.  However, the Veteran 
acknowledged at the time of receiving the notice that he had 
been advised of the evidence or information needed to 
substantiate the claim, of how VA would assist him in 
developing his claims, and his and VA's obligations in 
providing such evidence for consideration.  Moreover, 
throughout the appeal, the Veteran has provided details about 
the symptoms he currently experiences with respect to his 
claimed eye disorder and discussed how he believes they are 
related to service, as well as reported that a private 
ophthalmologist indicated that there was a relationship 
between those symptoms and the Veteran's in-service surgery.  
Thus, any defect in content of the BDD notice, if such defect 
exists, was remedied by actual knowledge of how to 
substantiate the claim on the part of the Veteran.
With regard to the notice requirements under Dingess/Hartman, 
whether the Veteran received this information as part of the 
BDD program is not apparent and information as to disability 
ratings and effective dates was not otherwise provided.  
However, the Board finds that no prejudice to the Veteran has 
resulted from any lack of notice as to these elements.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  As the 
Board herein concludes that the preponderance of the evidence 
is against the Veteran's claim, any questions as to the 
assignment of disability ratings and effective dates are 
rendered moot.  

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Based on the above, the Board finds that 
further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claim and providing him 
with a VA examination.  The Veteran's service treatment 
records, private medical records, and the report of a June 
2007 VA examination were reviewed by both the AOJ and the 
Board in connection with adjudication of his claim. 

The Board notes that the Veteran has indicated treatment at 
the Fort Myers VA facility and that there are no VA records 
associated with the claims file.  However, the Veteran has 
also stated that those records pertain specifically to his 
right ankle.  Thus, these records are not relevant to the 
claim decided herein.  Accordingly, the Board concludes that 
the Veteran is not prejudiced by the Board proceeding with a 
decision on his service connection claim for a bilateral eye 
disorder without first obtaining the outstanding VA treatment 
records.  See Golz v. Shinseki, No. 2009-7039 (Fed. Cir. Jan. 
4, 2010).  

With regard to the VA examination, the Board observes that 
once VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board notes that the June 2007 VA examination report does 
not reflect review of the claims file, nor does it document 
medical history provided by the Veteran or provide discussion 
of the in-service surgery.  Nevertheless, the Board 
determines that the examination report is not inadequate in 
this particular case. 

In this regard, the Board notes that the report succinctly 
states the Veteran's complaints of corneal erosion with 
uveitis and photophobia since the in-service surgery, and the 
examiner documented current opthalmological findings, 
including visual acuity and the condition of the lens, 
cornea, iris, and conjunctiva of each eye.  As a result of 
this examination, the examiner stated that there was no 
pathology of either eye, and the Board notes that no medical 
evidence in the claims file contradicts this finding.  Absent 
evidence of a current disability, there is nothing for which 
the examiner could provide a nexus opinion and access to the 
claims file and detailed knowledge of in-service events would 
not rectify that deficiency of the claim.  Moreover, the 
Board notes that in situations such as this, affording the 
Veteran a VA examination was not required prior to deciding 
the claim.  38 C.F.R. § 3.159; see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006). 

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claim without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran is not prejudiced by the Board deciding the claim on 
the merits at this time.


ORDER

Service connection for bilateral corneal abrasion with 
uveitis is denied.
REMAND

Although cognizant of the delay that would result, the Board 
finds that a remand is necessary with respect to the 
Veteran's right ankle and right hand claims.  Specifically, 
the Board observes that VA must take further actions to 
fulfill the duty to assist. 

First, the Board notes that there are outstanding VA 
treatment records relevant to the Veteran's right ankle 
rating claim.  Specifically, in his July 2008 substantive 
appeal, the Veteran stated that he had received treatment at 
the Fort Myers VA clinic for his right ankle.  No VA 
treatment records are in the claims file.  The Fort Myers 
Outpatient Clinic is part of the Bay Pines VA Medical Center 
(VAMC).  Thus, all VA treatment records from the Bay Pines 
VAMC and its subordinate facilities must be obtained.  See 
Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered in the constructive possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file).

The Veteran was afforded an examination of his ankle in May 
2007.  Since it is necessary to remand the claim to obtain 
his VA treatment records, he should be provided another 
examination to determine the current severity of the 
disorder.

With regard to the Veteran's right hand claim, the Board 
observes that the Veteran was afforded a VA examination in 
May 2007.  At this examination, the examiner found that there 
was no pathology of the right hand, and, therefore, no 
diagnosis.  However, subsequent to his hearing in March 2009, 
the Veteran submitted a private treatment record that shows 
an assessment of carpal bossing of the third finger CMC 
joint, which the physician also noted could be symptomatic 
enough to require excision.  This finding is inconsistent 
with the VA examiner's statement that the Veteran had a 
normal right hand.  The Board is unable to determine to what 
extent carpal bossing is a disability and whether such 
disability is related to service.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) (the Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions).  Thus, this finding warrants another VA 
examination to ascertain the existence and etiology of the 
Veteran's claimed right hand disorder. 

Accordingly, this case is REMANDED for the following actions:

1.	Request all VA treatment records for 
the Veteran from the Bay Pines VAMC and 
its subordinate facilities, to include 
the Fort Myers Outpatient Clinic.  All 
requests and responses, positive and 
negative, should be associated with the 
claims file. 

2.	After obtaining the Veteran's VA 
treatment records, to the extent 
available, schedule him for a VA 
examination in order to (a) ascertain 
the current severity of the service-
connected right ankle disorder, and (b) 
ascertain the existence and etiology of 
his claimed right hand disorder.  The 
claims file should be made available 
for review, to include a copy of this 
REMAND and the treatment records of Dr. 
PJR, and the examination report should 
reflect that such review occurred.  

Upon a review of the record and 
examination of the Veteran, the 
examiner should respond to the 
following:

Is it at least as likely as not 
(50 percent probability or 
greater) that any right hand 
disorder exhibited by the Veteran 
currently, i.e., at the time he 
filed his claim in May 2007 to the 
present, is related to his in-
service right hand injury or is 
otherwise related to his military 
service?
		
The Board would find it useful if the 
examiner addressed the findings of Dr. 
PJR with regard to the apparent 
abnormality of the Veteran's right 
hand. 	A rationale for any opinion 
advanced should be provided.  

3.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
claims should be readjudicated, to 
include all evidence received since the 
June 2008 statement of the case.  If 
the claim remains denied, the Veteran 
and his representative should be issued 
a supplemental statement of the case.  
An appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


